DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 01/26/2022.
Claims 1-5, 7-12, 14-17, and 19 have been amended
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/26/2022 with respect to the rejections under 35 USC § 112 have been fully considered and are persuasive. The rejections under 35 USC § 112 have accordingly been withdrawn.

Applicant’s arguments filed 01/26/2022 with respect to the rejections under 35 USC § 103 have been considered but they are not persuasive.

On pg. 12-13 of the Remarks, Applicant essentially argues (emphasis original):
“Subramanian discloses, at most, determining a schedule for adding and/or removing computer resources, such as "needed to complete a job. "Continuing with the previous example, the computing resource allocation platform may determine that at different times the amount of computing resources may need to be increased or decreased..." Applicant respectfully submits that Subramanian discloses that after this schedule is created during 
In the Examiner Interview Summary, the Examiner points to and reproduces the following excerpt from paragraph [0044] of Subramanian:
“The machine learning model may determine a schedule of adding and/or removing computing resources (e.g., amounts and/or types of computing resources) during performance of the job ... determine that at different times the amount of computing resources may need to be increased or decreased, that particular types of computing resources may need to be added or removed from the computing resources being used to complete the job.”

Applicant respectfully submits that the above-reproduced paragraph discloses that scheduling determinations may be made during performance of a job as to computing resource needs, there is no express or implied disclosure that Subramanian changes computing resources during the application execution. Rather, Subramanian expressly refers to a "schedule" for adding and removing computing resources.
For the above reasons, Applicant respectfully submits that Li and Subramanian, when taken along or in combination with one another, fail to render obvious the elastically allocate limitation as clarified above in amended independent claim 1.”

Examiner respectfully disagrees. Examiner maintains that the embodiment disclosed in Subramanian ¶0044 teaches the subject matter changing the resources allocated to the job during its execution. For example Subramanian’s disclosure that: 
“the computing resource allocation platform may determine that at different times the amount of computing resources may need to be increased or decreased, that particular types of computing resources may need to be added or removed from the computing resources being used to complete the job” (¶0044, emphasis added).

In a plain reading of the above Subramanian discloses adding/removing resources to/from “the computing resources being used to complete the job”. Regarding Applicant’s argument “that Subramanian discloses that after this schedule is created during completion of the job…that the above-reproduced paragraph discloses that scheduling determinations may be made during performance of 
In the interests of expediting prosecution, Examiner notes that in addition to the “schedule” embodiment of ¶0044 Subramanian discloses embodiments (¶0016, 0045, 0067-0069) for applying the ML model to dynamically adjust a job’s resource allocation responsive to monitored conditions, which also teaches the limitation and employs more explicit verbiage (emphasis added):
“the computing resource allocation platform may be capable of monitoring usage of the computing resources and/or performance of jobs for which the computing resources are being used to dynamically re-allocate the computing resources during performance of the jobs to adjust for deviations from performance predictions on which the computing resources were originally allocated” (¶0016).

“the computing resource allocation platform may utilize the RTS machine learning model to determine a manner in which to adjust computing resources allocated to the job based on an extent to which a prediction of the computing resources needed for the job matches an actual consumption of the computing resources during performance of the job. Similarly, and continuing with the previous example, the computing resource allocation platform may determine a manner in which to adjust the computing resources allocated to the job based on completion of other jobs (e.g., may re-allocate computing resources from another job to the job after the other job has been completed), based on a quantity of jobs in a queue for computing resources (e.g., may re-allocate some computing resources from the job to another job in a queue for computing resources)” (¶0045).

For both the reasons above and those set forth in the rejections below, Examiner maintains the combination of Li/Subramanian discloses the subject matter of the claim limitation(s).

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11,  and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0325307 A1) in view of Subramanian et al. (US 2020/0117508 A1).

Claims 8, 1, and 15:
Li discloses the limitations as shown in the following rejections:
generate a joint profile (performance benchmark database) comprising of machine learning (ML) application execution information (structural data of deep learning (DL) application, e.g. input size, batch size, hyper-parameters) and resource usage data for one or more ML applications; (time performance and/or computing resource consumption data) (¶0005, 0033, 0037-0038).
identify a plurality of features and/or signatures (parameter dimensions) from the generated joint profile and build a ML execution model (estimation model for estimating resources used by DL applications) for ML application execution performance and resource usage, the building of the ML execution model to leverage the identified plurality of features and/or signatures; (¶0005, 0034-0035, 0053, 0056).
apply the ML execution model and provide one or more directives to application execution, including…allocating and requesting one or more resources from a resource management component (resource scheduler) to support application execution (¶0063-0068).

ML execution model) to predict the optimal resource configuration for a requested DL application and briefly describes requesting the scheduler to allocate resources wherein “resource scheduler 630 may allocate required computing resources to the user-defined deep learning application based on the estimation result” (¶0068). But Li’s disclosure emphasizes the estimation model construction process and does not further describe operations of the scheduler and does not explicitly disclose elastically allocating and requesting one or more resources…the elastic allocation and request of the one or more resources including subjecting the allocation to change during execution of the one or more ML applications.
Subramanian, however, discloses (¶0025, 0032, 0040, 0042) a resource allocation platform configured to build or receive a real-time scoring (RTS) machine learning model (ML execution model) wherein the “platform may utilize the RTS machine learning model to perform a prediction for the allocation of the computing resources…based on having been trained in a manner similar to that described elsewhere herein (e.g., on a training set of data that includes data identifying an actual computing resource utilization [resource usage data] for other jobs and information that identifies a set of parameters [application execution details] associated with the other jobs)” (¶0042, [mapping] inserted). Subramanian further discloses the platform executing instructions to apply the ML execution model and provide one or more directives to application (job) execution, including elastically (dynamically) allocating and requesting one or more resources from a resource management component to support application execution, the elastic allocation and request of the one or more resources including subjecting the allocation to change during execution of the one or more…applications (jobs) in at least ¶0016, 0044-0047, 0067-0069. Exemplary quotations:
“the machine learning model may determine a schedule of adding and/or removing computing resources (e.g., amounts and/or types of computing resources) during performance of the job…determine that at different times the amount of computing resources may need to be increased or decreased, that particular types of computing resources may need to be added 

“the ODS component may utilize the ODS machine learning model to process performance data to determine that the computing resources need to be re-allocated…may cause computing resources to be re-allocated in a manner similar to that described elsewhere herein based on determining that the computing resources need to be re-allocated” (¶0069).
 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Li’s resource scheduler with Subramanian’s resource allocation platform because it “reduces or eliminates waste with regard to allocation of computing resources for a job (e.g., by reducing or eliminating over-allocation of computing resources for the job). In addition, this improves an efficiency of allocating computing resources for a job relative to prior techniques for allocating computing resources by reducing or eliminating delay between a request for the computing resources and allocation of the computing resources” (Subramanian ¶0017).



Claims 9, 2, and 16:
The combination of Li/Subramanian discloses the limitations as shown in the rejections above. Subramanian further discloses (¶0044-0046, 0069 0139-0141, 0145) wherein elastic allocation includes the program code executable by the processor to execute a resource allocation action with respect to resource availability and support for application processing, the resource allocation action to reduce or expand any resource. 

Claims 10, 3, and 17:
The combination of Li/Subramanian discloses the limitations as shown in the rejections above. Subramanian further discloses (¶0068-0069, 0045, 0048-0049, 0133, 0145 0071, 0085) change computing resource allocation across iterations of the one or more ML applications, including invoke the resource allocation action based on an application execution pattern (e.g. job performance trend/pattern) and a resource usage pattern. See also Li ¶0052, 0059-0062.

Claims 11, 4, and 18:
The combination of Li/Subramanian discloses the limitations as shown in the rejections above. Li further discloses (¶0037-0039, 0052) wherein the joint profile generation further comprises the program code to monitor and collect resource usage data on one or more ML routine, and use the monitored data to predict allocation for a future ML application See also Subramanian ¶0048-0049, 0071, 0085.

Claims 14 and 7:
The combination of Li/Subramanian discloses the limitations as shown in the rejections above. Subramanian further discloses (¶0028) wherein the plurality of features and/or signatures for joint profile generation and building of execution model is derived with user input; “training of the machine learning model may include supervised training. For example, a user of the computing resource allocation platform may manually classify data to train the machine learning model. This may increase an accuracy of training of the machine learning model” (¶0028).

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0325307 A1) in view of Subramanian et al. (US 2020/0117508 A1) in further view of O’Donnell (US 6,374,369 B1).

Claims 5, 12, and 19:
The combination of Li/Subramanian discloses the limitations as shown in the rejections above. Each of Li and Subramanian further disclose profile application (Li: sample workload; Subramanian: job) execution with one or more application relevant parameters and profile resource usage information in at least Li ¶0037-0039, 0052; Subramanian ¶0049, 0063-0066, 0070-0071 disclosing collecting performance information for executing sample workloads/jobs. The combination of does not disclose that “call-back functions” are used in the collection process.
However, function callbacks are an old and well programming pattern in the computer programming arts; including specifically in the context of software performance monitoring/profiling as shown by O’Donnell who discloses (col. 14, li. 49 – col. 15, li. 39; col. 7, li. 32-67) utilizing call-back functions to profile application (Li: sample workload; Subramanian: job) execution with one or more application relevant parameters and profile resource usage information.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Li/Subramanian in accordance with the software profiling methods taught by O’Donnell to minimize the invasiveness and interference of the profiling code (col. 2, li. 16-45). 

Claims 6, 13, and 20:
Li/Subramanian/O’Donnell discloses the limitations as shown in the rejections above. Li and Subramanian further disclose wherein the generated joint profile is collected for a distributed ML application in a distributed computing system (Subramanian FIG. 1G, 3; ¶0063-0066; Li ¶0046-0052).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
02/07/2021                                                                                                                                                                                  
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196